PER CURIAM
Defendant was convicted in Salem Municipal Court of one count of prohibited touching. Salem Revised Code (SRC) 96.300(a). She appealed to Marion County Circuit Court for trial de novo, as authorized by ORS 221.359 and ORS 221.360, and moved to dismiss the charges on the ground (among others) that the code provision violates Article I, section 8, of the Oregon Constitution, the state’s free expression guarantee. The court agreed and dismissed the charges. The city appeals.
City of Salem v. Lawrow, 233 Or App 32, 225 P3d 51 (2009), is identical to this case except for the identity of the defendant. In Lawrow, we held that SRC 96.300(a) violated Article I, section 8. That decision controls here.
Affirmed.